Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: in line 2, “grams/m2” (two occurrences) should be replaced with “grams/m2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6-7, 12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to claims, 6, 19 and 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, each of claims 6 and 19 recites a broad limitation and a narrower statement of the range/limitation, i.e., “...comprises a plurality of particles, preferably at least one of the particles... (see line 2 in claims 6 and 19), and claim 20 recites “... water soluble second ply, preferably formed on a surface ...” (see line 3). It is suggested that “preferably...” be deleted.
	Each of claims 7, 12 and 14 are indefinite in the recital of “described herein” (see last line in each claim). It is suggested that said phrase be deleted. 
	The remaining claims, being dependent from independent claim 14, inherit the same rejection as in claim 14 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US Patent No. 8,980,816, already cited in IDS dated 08/31/2021), hereinafter “Dreher”. 
	Dreher teaches a multi-ply fibrous structure comprising at least one ply of a unitary fibrous structure, wherein the multi-ply fibrous structure further comprises one or more water-soluble, active agent-containing particles positioned between the at least one ply of unitary fibrous structure and a second ply of a fibrous structure (see claim 22, see also Figures 6 and 7). “Fibrous structure” as used herein means a structure that comprises one or more fibrous elements and one or more particles and in one example, a fibrous structure means an association of fibrous elements and particles that together form a structure, such as a unitary structure, capable of performing a function (see col. 3, lines 5-10). The fibrous structures may be homogeneous or may be layered; if layered, the fibrous structures may comprise at least two and/or at least three and/or at least four and/or at least five layers, for example one or more fibrous element layers, one or more particle layers and/or one or more fibrous element/particle mixture layer (see col. 3, lines 11-16).  “Fibrous element” as used herein means an elongate particulate having a length greatly exceeding its average diameter, i.e. a length to average diameter ratio of at least about 10; may be a filament or a fiber; and may be spun from a filament-forming compositions also referred to as fibrous element-forming compositions (see col. 3, lines 37-47). The fibrous structure is a multi-ply fibrous structure that exhibits a basis weight of less than 5000 g/m2 as measured according to the Basis Weight Test Method (see col. 3, lines 17-20), or from about 10 g/m2 to about 5000 g/m2 (see col. 6, lines 26-41). The fibrous structure comprises a plurality of particles, for example active agent-containing particles, at a basis weight of greater than 1 g/m2 and/or greater than 10 g/m2  to about 5000 g/m2 as measured by the Basis Weight Test Method (see col. 6, lines 10-22).  The fibrous 
element and/or particle and/or fibrous structure may comprise 25% by weight on a dry fibrous element basis and/or dry particle basis and/or dry fibrous structure basis of an anionic surfactant, 15% by weight on a dry fibrous element basis and/or dry particle basis and/or dry fibrous structure basis of a nonionic surfactant, 10% by weight of a chelant on a dry fibrous element basis and/or dry particle basis and/or dry fibrous structure basis, and 5% by weight 
of a perfume a dry fibrous element basis and/or dry particle basis and/or dry fibrous structure basis so that the total level of active agents present in the fibrous element and/or particle and/or fibrous structure is greater than 50%; namely 55% by weight on a dry fibrous element basis and/or dry particle basis and/or dry fibrous structure basis (see col. 10, line 60 to col. 11. Line 7). The fibrous structure may be water-soluble (see col. 14, lines 39-40).  In one example, if the fibrous element and/or particle and/or fibrous structure made therefrom is designed or intended to be used for laundering clothes in a laundry operation, then one or more suitable surfactants and/or enzymes and/or builders and/or perfumes and/or suds suppressors and/or bleaching agents could be selected to provide the desired benefit to a consumer when exposed to conditions of intended use of the fibrous element and/or particle and/or fibrous structure incorporating the fibrous element and/or particle (see col. 21, lines 44-59). One or more perfumes and/or perfumery ingredients may be included in the fibrous elements and or particles (see col. 25, lines 24-26), for example perfume microcapsules (see col. 25, lines 45-49; col. 27, lines 24-29). Other perfume delivery systems include liquid crystals or hot melts (see col. 25, lines 44-49). The fibrous element and/or particle and/or fibrous structure comprises less than 20% and/or less than 15% and/or less than 10% and/or less than 7% and/or less than 5% and/or less than 3% and/or to 0% and/or to greater than 0% based on the dry weight of the fibrous element and/or particle and/or fibrous structure of moisture, such as water, for example free water, as measured according to the Water Content Test Method (see col. 10, lines 45-55; see also Table 1 under col. 51). Non-limiting examples of use of the fibrous structure include, but are not limited to a laundry dryer substrate, washing machine substrate, hard surface cleaning and/or polishing substrate (see col. 13, lines 44-46). Dreher also teaches 
method for making a fibrous structure, the method comprising the steps of: a. providing a fibrous element-forming composition comprising one or more filament-forming materials; 
b. spinning the fibrous element-forming composition into one or more fibrous elements; 
 c. providing one or more active agent-containing particles; and d. associating the one or more active agent-containing particles with the one or more fibrous elements to form a fibrous structure (see col. 2, lines 4-15). Dreher, however, fails to specifically disclose: (1)  an encapsulated perfume composition  positioned between two plies as recited in claims 1 and 20; (2) the layers of the first ply, second ply and third ply and their configuration and the positioning of the encapsulated perfume composition as recited in claims 4, 9-11 and 17; (3) the first layer and the third layer are substantially free of the encapsulated perfume composition as recited in claims 5 and 18; (4) the width, length and height of the article as recited in claim 8; and (5) the viscosity of the encapsulated perfume composition as recited in claim 12 and independent claim 14. 
With respect to differences (1), (2) and (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a water-soluble unit dose article comprising a multi-ply water-soluble fibrous structure comprising first ply, a second ply, and a third ply, each comprising at least two layers, wherein the perfume microcapsule is positioned between the superposed plies because Dreher teaches a multi-ply fibrous structure comprising at least one ply of a unitary fibrous structure, wherein the multi-ply fibrous structure further comprises one or more water-soluble, active agent-containing particles positioned between the at least one ply of unitary fibrous structure and a second ply of a fibrous structure as disclosed in claim 22; the fibrous structures may comprise at least two and/or at least three and/or at least four and/or at least five layers, for example one or more fibrous element layers, one or more particle layers and/or one or more fibrous element/particle mixture layer as disclosed in  col. 3, lines 11-16, and one active agent is a perfume microcapsule, hence, can be positioned between the recited plies. 
With respect to difference (4), considering the teachings of Dreher in col. 3, lines 37-47 regarding the length to diameter ratio of the fibrous filament, and the use of the fibrous structure like a laundry dryer substrate, washing machine substrate, hard surface cleaning and/or polishing substrate as disclosed in col. 13, lines 44-46, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the dimensions of the water-soluble unit dose article such that the dimensions would suit its intended usage.
With respect to difference (5), considering the teachings of Dreher in col. 25, lines 44-49 regarding the perfume being delivered as hot melts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the hot melt perfume to have a viscosity within those recited because of the viscous nature of the hot melt. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,683,618. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar processes for manufacturing water-soluble unit dose articles comprising similar steps, i.e., superposing a first ply and a second ply, or superposing a first continuous ply web, a second continuous ply web  and a third continuous ply web,  wherein an encapsulated perfume  is applied between said plies or ply webs. While US ‘618 comprises a third continuous ply web and other active agents placed between continuous ply webs, the other continuous ply web and active agents are not excluded from the “comprising” language of the present claim. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,857,756. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar processes for manufacturing water-soluble unit dose articles comprising similar steps, i.e., superposing a first ply and a second ply, or superposing a first layer and  a second layer wherein an encapsulated perfume  is between said plies or layers. While US ‘756 comprises other layers and other active agents placed between the layers, the other layers and active agents are not excluded from the “comprising” language of the present claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761